DISMISS; and Opinion Filed February 3, 2015.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-01052-CV

                             DENISE BUSTILLOS, Appellant
                                        V.
                            BANK OF AMERICA, N.A., Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-14-03356-E

                            MEMORANDUM OPINION
                         Before Justices Bridges, Fillmore, and Brown
                                 Opinion by Justice Fillmore
       Before the Court is appellee’s motion to dismiss the appeal. Appellee contends the
appeal should be dismissed because appellant has failed to file a brief. Appellant did not file a
response to appellee’s motion to dismiss.
       In a post-card notice dated December 2, 2014, the Court informed appellant that her brief
was past due. We instructed appellant to file a brief along with an extension motion within ten
days and cautioned her that failure to do so would result in dismissal of her appeal. See TEX. R.
APP. P. 38.8(a)(1). As of today’s date, appellant has not filed a brief. Accordingly, we grant
appellee’s motion and dismiss the appeal. See TEX. R. APP. P. 38.8(a)(1) & 42.3(c).




                                                  /Robert M. Fillmore/
                                                  ROBERT M. FILLMORE
141052F.P05                                       JUSTICE
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

DENISE BUSTILLOS, Appellant                        On Appeal from the County Court at Law
                                                   No. 5, Dallas County, Texas.
No. 05-14-01052-CV         V.                      Trial Court Cause No. CC-14-03356-E.
                                                   Opinion delivered by Justice Fillmore.
BANK OF AMERICA, N.A., Appellee                    Justices Bridges and Brown, participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee BANK OF AMERICA N.A. recover its costs of this
appeal from appellant DENISE BUSTILLOS.


Judgment entered this 3rd day of February, 2015.




                                             –2–